695 S.E.2d 743 (2010)
SLAUGHTER
v.
The STATE.
No. A10A0076.
Court of Appeals of Georgia.
May 27, 2010.
*744 Fredrick B. Slaughter, pro se.
James McDade, District Attorney, James A. Dooley, Assistant District Attorney, for appellee.
SMITH, Presiding Judge.
Fredrick Slaughter, pro se, appeals from a trial court's order sentencing him as a recidivist without parole. Slaughter contends the trial court erred by sentencing him as a recidivist based upon at least one of three convictions used by the State to convict him of possession of a firearm by a convicted felon. We agree. "Where the state proves a defendant's prior felony convictions for the purpose of convicting him of being a convicted felon in possession of a firearm, it may not also use those prior convictions in aggravation of punishment. We find unpersuasive the state's argument that the rule only applies when the defendant is sentenced a recidivist under OCGA § 17-10-7(a)." (Citations, punctuation and footnotes omitted.) Morrison v. State, 272 Ga.App. 34, 43(7), 611 S.E.2d 720 (2005). We must, therefore, vacate the trial court's order sentencing Slaughter as a recidivist and remand this case to the trial court for resentencing.
Judgment vacated and case remanded with direction.
MIKELL and ADAMS, JJ., concur.